Plaintiff in error, J.K. Burnett, was by information filed in the district court of Oklahoma county charged with the theft of a Ford automobile, the personal property of E.O. Parsons, and upon his trial was found guilty and his punishment fixed at five years' imprisonment in the penitentiary. On the 4th day of May, 1918, judgment was rendered in accordance with the verdict, from which judgment the defendant perfected an appeal by filing in this court on October 30, 1918, a petition in error with case-made.
Plaintiff in error, by his counsel of record has this day filed a motion to dismiss his appeal herein, and to said motion is attached the affidavit of said plaintiff in error that he has requested his counsel of record to file said motion to dismiss the appeal. It is therefore considered and ordered that said motion be sustained, the appeal herein dismissed and the cause remanded to the trial court, with direction to cause the judgment and sentence to be carried into execution.
Mandate forthwith.